UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00058) Exact name of registrant as specified in charter:	George Putnam Fund of Boston Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	October 31, 2013 Item 1. Schedule of Investments: George Putnam Balanced Fund The fund's portfolio 10/31/13 (Unaudited) COMMON STOCKS (59.5%) (a) Shares Value Banking (7.4%) Bank of America Corp. 773,400 $10,796,664 Bank of New York Mellon Corp. (The) 147,900 4,703,220 BB&T Corp. 119,600 4,062,812 Capital One Financial Corp. 80,100 5,500,467 Citigroup, Inc. 246,850 12,041,343 Fifth Third Bancorp 167,500 3,187,525 JPMorgan Chase & Co. 336,500 17,343,210 PNC Financial Services Group, Inc. 60,300 4,433,859 Regions Financial Corp. 401,700 3,868,371 State Street Corp. 125,000 8,758,750 U.S. Bancorp 290,400 10,849,344 Wells Fargo & Co. 180,000 7,684,200 Basic materials (1.5%) Agrium, Inc. (Canada) 21,600 1,842,912 Alcoa, Inc. 104,500 968,715 Dow Chemical Co. (The) 90,448 3,569,983 E.I. du Pont de Nemours & Co. 28,400 1,738,080 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 72,200 2,654,072 HB Fuller Co. 21,800 1,043,566 International Paper Co. 64,400 2,872,884 Nucor Corp. 46,400 2,402,128 PPG Industries, Inc. 9,500 1,734,510 Capital goods (2.9%) Cummins, Inc. 9,100 1,155,882 Eaton Corp PLC 72,300 5,101,488 Emerson Electric Co. 22,000 1,473,340 Illinois Tool Works, Inc. 52,700 4,152,233 Ingersoll-Rand PLC 21,500 1,451,895 Lockheed Martin Corp. 9,900 1,320,066 Northrop Grumman Corp. 42,300 4,547,673 Parker Hannifin Corp. 20,100 2,346,072 Raytheon Co. 76,900 6,334,253 Schneider Electric SA (France) 24,439 2,054,980 Staples, Inc. 45,800 738,296 United Technologies Corp. 54,300 5,769,375 Communication services (1.7%) AT&T, Inc. 108,482 3,927,048 Comcast Corp. Class A 164,600 7,831,668 Juniper Networks, Inc. (NON) 38,400 715,776 Time Warner Cable, Inc. 14,100 1,694,115 Verizon Communications, Inc. 134,800 6,808,748 Conglomerates (1.6%) 3M Co. 16,800 2,114,280 General Electric Co. 374,800 9,797,272 Siemens AG ADR (Germany) 13,100 1,676,931 Tyco International, Ltd. 201,000 7,346,550 Consumer cyclicals (6.1%) ADT Corp. (The) (NON) 42,450 1,841,057 Bed Bath & Beyond, Inc. (NON) 76,500 5,914,980 CBS Corp. Class B 97,500 5,766,150 D.R. Horton, Inc. 119,800 2,270,210 Ford Motor Co. 284,900 4,874,639 General Motors Co. (NON) 56,300 2,080,285 Hasbro, Inc. 21,700 1,120,805 Home Depot, Inc. (The) 16,600 1,292,974 Johnson Controls, Inc. 157,600 7,273,240 Kimberly-Clark Corp. 8,500 918,000 Macy's, Inc. 134,300 6,192,573 Marriott International, Inc. Class A 146,120 6,587,090 Owens Corning, Inc. (NON) 53,000 1,904,290 Penn National Gaming, Inc. (NON) 32,100 1,878,171 PulteGroup, Inc. 153,300 2,705,745 Target Corp. 25,900 1,678,061 Time Warner, Inc. 139,500 9,589,230 TJX Cos., Inc. (The) 35,400 2,151,966 Twenty-First Century Fox, Inc. 48,500 1,652,880 Viacom, Inc. Class B 61,500 5,122,335 Walt Disney Co. (The) 74,000 5,075,660 Consumer finance (0.3%) American Express Co. 44,000 3,599,200 Consumer staples (4.9%) Altria Group, Inc. 108,900 4,054,347 Coca-Cola Co. (The) 41,300 1,634,241 Coca-Cola Enterprises, Inc. 86,500 3,609,645 Colgate-Palmolive Co. 27,400 1,773,602 Coty, Inc. Class A 269,300 4,141,834 CVS Caremark Corp. 132,800 8,268,128 Dr. Pepper Snapple Group, Inc. 36,600 1,733,010 General Mills, Inc. 64,500 3,252,090 Kellogg Co. 48,000 3,036,000 Lorillard, Inc. 28,400 1,448,684 McDonald's Corp. 33,400 3,223,768 PepsiCo, Inc. 23,900 2,009,751 Philip Morris International, Inc. 180,400 16,077,248 Procter & Gamble Co. (The) 74,300 5,999,725 Walgreen Co. 30,300 1,794,972 Energy (7.2%) Anadarko Petroleum Corp. 56,600 5,393,414 Chevron Corp. 55,400 6,645,784 ConocoPhillips 55,400 4,060,820 Exxon Mobil Corp. 310,600 27,835,972 Halliburton Co. 118,600 6,289,358 Marathon Oil Corp. 191,500 6,752,290 Noble Corp. PLC 48,500 1,828,450 Occidental Petroleum Corp. 42,400 4,073,792 Phillips 66 18,300 1,179,069 QEP Resources, Inc. 62,500 2,066,250 Royal Dutch Shell PLC ADR (United Kingdom) 200,652 13,375,462 Schlumberger, Ltd. 21,995 2,061,371 Southwestern Energy Co. (NON) 54,900 2,043,378 Suncor Energy, Inc. (Canada) 135,500 4,925,425 Total SA ADR (France) 34,200 2,092,356 Financial (0.7%) Carlyle Group LP (The) (Partnership shares) 137,300 4,245,316 CME Group, Inc. 70,900 5,261,489 Health care (9.9%) AstraZeneca PLC ADR (United Kingdom) 57,500 3,039,450 Baxter International, Inc. 111,100 7,318,157 Bristol-Myers Squibb Co. 51,200 2,689,024 CareFusion Corp. (NON) 32,300 1,252,271 CIGNA Corp. 46,500 3,579,570 Covidien PLC 76,812 4,924,417 Eli Lilly & Co. 83,700 4,169,934 GlaxoSmithKline PLC ADR (United Kingdom) 107,400 5,652,462 Johnson & Johnson 199,700 18,494,217 Medtronic, Inc. 69,600 3,995,040 Merck & Co., Inc. 201,600 9,090,144 Novartis AG ADR (Switzerland) 27,300 2,117,115 Pfizer, Inc. 453,694 13,919,332 Quest Diagnostics, Inc. 40,300 2,414,373 Sanofi ADR (France) 89,800 4,802,504 St. Jude Medical, Inc. 68,900 3,954,171 Stryker Corp. 56,000 4,136,160 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 97,200 3,605,148 Thermo Fisher Scientific, Inc. 67,300 6,580,594 UnitedHealth Group, Inc. 120,600 8,232,156 Ventas, Inc. (R) 42,800 2,792,272 Zimmer Holdings, Inc. 68,000 5,947,960 Zoetis, Inc. 76,205 2,412,650 Insurance (3.9%) Aflac, Inc. 25,300 1,643,994 American International Group, Inc. 126,300 6,523,395 Chubb Corp. (The) 38,600 3,554,288 Hartford Financial Services Group, Inc. (The) 204,900 6,905,130 Marsh & McLennan Cos., Inc. 109,600 5,019,680 MetLife, Inc. 165,800 7,843,998 Prudential Financial, Inc. 102,900 8,375,031 Sun Life Financial, Inc. (Canada) 63,900 2,150,874 Travelers Cos., Inc. (The) 80,300 6,929,890 Investment banking/Brokerage (1.3%) Charles Schwab Corp. (The) 178,600 4,045,290 Goldman Sachs Group, Inc. (The) 50,010 8,044,609 Invesco, Ltd. 79,400 2,679,750 Morgan Stanley 49,940 1,434,776 Real estate (0.4%) AvalonBay Communities, Inc. (R) 21,300 2,663,565 Public Storage (R) 14,700 2,454,459 Technology (6.2%) Apple, Inc. 10,400 5,432,440 Cisco Systems, Inc. 368,400 8,289,000 EMC Corp. 214,100 5,153,387 Google, Inc. Class A (NON) 4,779 4,925,142 Hewlett-Packard Co. 35,600 867,572 Honeywell International, Inc. 132,000 11,448,360 IBM Corp. 26,300 4,713,223 Intel Corp. 95,400 2,330,622 L-3 Communications Holdings, Inc. 75,400 7,573,930 Lam Research Corp. (NON) 52,500 2,847,075 Maxim Integrated Products, Inc. 85,500 2,539,350 Micron Technology, Inc. (NON) 106,100 1,875,848 Microsoft Corp. 113,900 4,026,365 NetApp, Inc. 39,700 1,540,757 Oracle Corp. 100,600 3,370,100 Qualcomm, Inc. 51,000 3,542,970 SanDisk Corp. 28,400 1,973,800 Texas Instruments, Inc. 57,000 2,398,560 Xilinx, Inc. 45,800 2,080,236 Yahoo!, Inc. (NON) 42,800 1,409,404 Transportation (0.9%) Delta Air Lines, Inc. 130,800 3,450,504 Union Pacific Corp. 13,500 2,043,900 United Continental Holdings, Inc. (NON) 91,000 3,089,450 United Parcel Service, Inc. Class B 32,800 3,222,272 Utilities and power (2.6%) Ameren Corp. 70,100 2,536,218 American Electric Power Co., Inc. 56,300 2,637,092 Calpine Corp. (NON) 107,500 2,168,275 Dominion Resources, Inc. 22,100 1,408,875 Duke Energy Corp. 38,133 2,735,280 Edison International 85,500 4,192,065 Entergy Corp. 43,300 2,802,376 FirstEnergy Corp. 139,300 5,275,291 NextEra Energy, Inc. 32,700 2,771,325 PG&E Corp. 100,450 4,203,833 PPL Corp. 82,339 2,522,044 Total common stocks (cost $591,747,477) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (6.6%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.1%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, November 1, 2043 $1,000,000 $998,281 U.S. Government Agency Mortgage Obligations (6.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 4,640 5,152 4s, with due dates from July 1, 2042 to June 1, 2043 13,902,488 14,581,846 3 1/2s, with due dates from December 1, 2042 to April 1, 2043 976,112 1,000,667 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 3,239,839 3,537,402 5 1/2s, TBA, November 1, 2043 2,000,000 2,182,812 5s, with due dates from August 1, 2033 to January 1, 2039 1,546,145 1,684,431 4 1/2s, with due dates from August 1, 2041 to July 1, 2042 16,378,765 17,538,073 4 1/2s, TBA, November 1, 2043 10,000,000 10,704,688 4s, TBA, December 1, 2043 3,000,000 3,151,992 4s, TBA, November 1, 2043 8,000,000 8,428,750 3 1/2s, with due dates from May 1, 2043 to May 1, 2043 9,848,687 10,054,110 3 1/2s, TBA, December 1, 2043 2,000,000 2,046,875 3 1/2s, TBA, November 1, 2043 2,000,000 2,052,344 3s, TBA, November 1, 2043 6,000,000 5,922,187 Total U.S. government and agency mortgage obligations (cost $84,071,424) U.S. TREASURY OBLIGATIONS (10.7%) (a) Principal amount Value U.S. Treasury Notes 3 1/2s, February 15, 2018 $35,100,000 $38,638,108 3s, September 30, 2016 13,690,000 14,647,231 2s, February 15, 2023 12,632,000 12,129,927 1 5/8s, August 15, 2022 2,790,000 2,620,856 1s, August 31, 2016 4,000,000 4,050,312 0 3/4s, March 31, 2018 26,820,000 26,372,913 0 1/4s, November 30, 2014 9,662,000 9,672,002 0 1/4s, August 31, 2014 26,890,000 26,916,785 Total U.S. treasury obligations (cost $135,363,273) CORPORATE BONDS AND NOTES (14.8%) (a) Principal amount Value Basic materials (1.1%) ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) $400,000 $506,437 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 78,000 92,922 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 215,000 203,346 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 335,000 327,252 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 200,000 229,873 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 350,000 386,703 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 850,000 1,086,304 International Paper Co. sr. unsec. notes 9 3/8s, 2019 461,000 611,256 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 14,085 International Paper Co. sr. unsec. notes 7.95s, 2018 221,000 273,783 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 1,550,000 1,803,431 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 1,800,000 2,061,218 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 412,000 416,953 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 200,000 197,360 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 345,000 352,705 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 285,000 282,250 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 350,000 421,815 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 227,000 239,465 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 168,000 179,683 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 195,000 227,756 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 180,000 200,164 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 1,370,000 1,627,326 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 553,000 687,622 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 735,000 809,450 Capital goods (0.3%) Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 767,000 1,004,502 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 975,000 1,189,369 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 240,000 273,528 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 1,246,000 1,262,123 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 116,961 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 225,000 221,920 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 135,000 133,361 Communication services (1.1%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 200,000 213,907 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 280,000 285,391 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 240,000 227,845 CenturyLink, Inc. sr. unsec. debs. notes Ser. G, 6 7/8s, 2028 715,000 661,375 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 268,000 325,944 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 165,000 186,414 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 710,000 763,677 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 70,000 88,228 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 380,000 459,783 Orange SA sr. unsec. unsub. notes 5 3/8s, 2019 (France) 255,000 287,924 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 283,000 291,841 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 353,000 385,680 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 95,000 125,925 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 215,000 190,504 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 1,125,000 1,225,815 SES 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 275,000 262,537 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 610,000 811,895 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 195,000 200,331 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 845,000 895,289 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 1,000,000 996,695 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 640,000 645,309 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 355,000 338,140 Time Warner Cable, Inc. sr. unsec. FRN notes 8 3/4s, 2019 205,000 244,307 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 194,000 212,428 Time Warner Entertainment Co., LP sr. unsec. debs. 8 3/8s, 2023 131,000 153,811 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 1,000,000 1,129,230 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 770,000 929,810 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 980,000 1,198,269 Consumer cyclicals (1.0%) Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 247,000 263,055 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 880,000 1,094,840 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 430,000 447,738 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 579,000 614,568 Ford Motor Co. sr. unsec. unsub. notes 7 3/4s, 2043 1,290,000 1,556,204 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 200,000 247,280 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,275,000 1,614,289 Ford Motor Credit Co., LLC sr. unsec. unsub. FRN notes 8s, 2016 500,000 593,936 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 185,000 188,700 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 300,000 332,390 Grupo Televisa SAB sr. unsec. notes 6s, 2018 (Mexico) 157,000 178,289 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 460,000 620,459 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 320,000 354,218 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 150,000 158,688 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 200,000 189,042 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 100,000 114,230 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 123,000 146,475 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 67,555 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 110,000 109,702 Macy's Retail Holdings, Inc. sr. unsec. unsub. FRN notes 6.7s, 2034 310,000 350,773 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 310,000 315,615 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 1,045,000 1,262,830 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 435,000 423,445 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 195,000 191,559 Owens Corning company guaranty sr. unsec. notes 9s, 2019 55,000 67,925 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 520,000 664,776 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 520,000 486,090 Viacom, Inc. sr. unsec. unsub. notes 5.85s, 2043 450,000 477,277 Consumer staples (1.4%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 773,000 771,942 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 127,000 170,543 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 201,000 268,278 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 1,209,000 1,124,623 Anheuser-Busch Cos., LLC sr. unsec. FRN notes 5 1/2s, 2018 885,000 1,021,696 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 165,000 248,222 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 495,000 528,710 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 855,000 1,127,426 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 705,736 855,779 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 810,000 842,656 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 108,000 112,444 Delhaize Group SA company guaranty sr. unsec. unsub. notes 6 1/2s, 2017 (Belgium) 620,000 707,616 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 820,000 1,091,360 Erac USA Finance, LLC 144A sr. unsec. notes 4 1/2s, 2021 785,000 827,447 Erac USA Finance, LLC 144A unsec. sub. notes 7s, 2037 890,000 1,071,030 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 437,000 408,340 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 309,000 369,353 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 1,185,000 1,191,023 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 500,000 578,048 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 535,000 669,431 McDonald's Corp. sr. unsec. notes 5.7s, 2039 600,000 702,257 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 180,000 179,018 Mondelez International, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 975,000 1,159,087 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 204,400 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 460,000 516,414 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 690,000 731,359 Energy (1.2%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 985,000 1,254,233 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 250,000 260,481 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 655,000 723,221 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 175,000 191,907 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 375,000 400,057 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 205,000 240,560 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 388,000 478,326 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 340,000 436,266 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 315,000 301,677 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 175,000 198,405 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 220,000 273,568 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 390,000 402,363 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4 3/8s, 2023 (Brazil) 250,000 230,847 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 300,000 296,415 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 838,838 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 355,000 367,016 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 910,000 986,440 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,143,000 1,256,900 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 760,000 1,038,676 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 675,000 702,000 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 1,080,000 1,242,619 Spectra Energy Capital, LLC sr. notes 8s, 2019 820,000 998,544 Spectra Energy Partners, LP sr. unsec. notes 4.6s, 2021 245,000 258,449 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 480,000 512,378 Tosco Corp. sr. unsec. notes 8 1/8s, 2030 600,000 846,758 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Bermuda) 93,000 118,661 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 245,000 262,564 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 280,000 317,916 Financials (6.0%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 1,773,000 1,908,085 Aflac, Inc. sr. unsec. notes 6.9s, 2039 747,000 944,125 Aflac, Inc. sr. unsec. notes 6.45s, 2040 314,000 380,432 American Express Co. sr. unsec. notes 7s, 2018 650,000 786,578 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 781,000 962,583 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 1,150,000 1,007,868 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 525,000 576,898 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 550,000 558,938 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 135,000 132,806 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 400,000 392,657 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 315,000 349,803 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 1,724,000 2,282,455 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 1,415,000 1,591,656 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 500,000 583,685 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 331,000 399,163 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 703,000 654,494 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, 2049 (France) 100,000 104,125 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 850,000 875,500 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 370,000 379,461 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 1,213,000 1,297,811 Capital One Bank USA NA unsec. sub. notes 3 3/8s, 2023 462,000 440,360 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 50,000 64,694 Citigroup, Inc. sr. unsec. sub. FRN notes 0.528s, 2016 123,000 120,406 Citigroup, Inc. sub. notes 5s, 2014 914,000 945,830 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 210,000 240,022 CNA Financial Corp. unsec. notes 6 1/2s, 2016 435,000 491,958 Credit Suisse AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 800,000 850,800 Credit Suisse of New York sr. unsec. notes 5.3s, 2019 475,000 543,558 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 605,000 751,342 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 (R) 375,000 438,276 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 (R) 689,000 692,920 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 428,000 495,548 EPR Properties unsec. notes 5 1/4s, 2023 (R) 345,000 344,614 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, 2049 217,000 195,300 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 355,000 381,625 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 1,540,000 1,885,182 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 220,000 215,441 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 860,000 1,054,434 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 805,000 986,167 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 282,000 304,277 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 1,495,000 1,857,506 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 360,000 404,878 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 890,000 867,928 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 410,000 391,132 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 1,005,000 1,114,880 HSBC Bank USA, N.A. unsec. sub. notes 7s, 2039 342,000 430,911 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 2,300,000 2,373,324 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 450,000 457,313 ING Bank N.V. 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 2,225,000 2,324,733 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 275,000 300,438 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 780,000 859,950 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 1,250,000 1,440,941 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.264s, 2047 2,443,000 1,776,061 Leucadia National Corp. sr. unsec. bonds 5 1/2s, 2023 590,000 595,686 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 265,000 288,850 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 340,000 360,083 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,080,000 1,220,219 Macquarie Bank, Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 1,020,000 1,133,628 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 1,290,000 1,891,782 Merrill Lynch & Co., Inc. unsec. sub. FRN notes 1.014s, 2026 275,000 232,518 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,544,000 1,779,460 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 590,000 614,338 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 100,000 106,806 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 285,000 285,606 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 465,000 488,180 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 415,000 513,629 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 1,300,000 1,369,514 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 370,000 367,378 Pacific LifeCorp 144A sr. notes 6s, 2020 365,000 409,508 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 213,000 225,533 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 2,364,000 2,553,120 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 359,000 356,756 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 1,153,000 1,112,645 Prudential Holdings, LLC sr. FRN notes Ser. AGM, 1.127s, 2017 210,000 208,295 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 465,000 611,475 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 270,000 262,706 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 1,045,000 1,080,220 Royal Bank of Scotland PLC (The) sr. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 1,510,000 1,759,437 Royal Bank of Scotland PLC (The) unsec. sub. notes 6.1s, 2023 (United Kingdom) 425,000 437,278 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 940,000 1,009,227 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 1,100,000 1,146,387 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 630,000 627,990 Standard Chartered PLC 144A jr. sub. FRB bonds 7.014s, 2049 (United Kingdom) 600,000 633,000 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 800,000 767,548 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.254s, 2037 2,021,000 1,586,200 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 265,000 310,722 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 263,000 331,405 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 295,000 390,483 UBS AG/Stamford, CT jr. unsec. sub. notes 7 5/8s, 2022 2,640,000 3,009,877 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,060,000 1,227,700 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 570,000 683,733 Wells Fargo Bank, NA unsec. sub. FRN notes 0.473s, 2016 710,000 704,360 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 710,000 778,868 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 214,000 226,840 Government (0.4%) International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 4,000,000 5,566,448 Health care (0.2%) Actavis PLC sr. unsec. notes 4 5/8s, 2042 222,000 205,309 Actavis PLC sr. unsec. notes 3 1/4s, 2022 155,000 146,880 Actavis PLC sr. unsec. notes 1 7/8s, 2017 40,000 39,884 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 95,000 118,659 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 450,000 504,552 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 110,000 110,609 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 335,000 374,620 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 121,000 129,449 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 300,000 292,122 WellPoint, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 205,000 191,427 Technology (0.2%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 627,000 531,238 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 948,000 975,236 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 245,000 242,550 Xerox Corp. sr. unsec. notes 6.35s, 2018 400,000 461,257 Transportation (0.2%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 605,000 642,267 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 145,000 160,500 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2019 135,641 145,136 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 251,759 267,179 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 (Mexico) 45,000 43,067 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 85,000 75,975 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 390,000 424,018 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 661,916 761,203 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 590,000 609,510 Utilities and power (1.7%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 510,000 545,108 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 138,000 135,042 Beaver Valley Funding Corp. sr. bonds 9s, 2017 132,000 133,300 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 975,000 1,089,841 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 595,000 689,766 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 220,000 207,248 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 10,000 11,581 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 450,000 433,093 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 685,000 724,388 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 490,000 634,675 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 235,000 273,765 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 784,000 979,842 Electricite de France (EDF) 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 640,000 682,449 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 252,000 246,645 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 360,000 386,238 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 766,000 841,528 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 240,000 258,054 Energy Transfer Partners LP 144A sr. unsec. notes 7.6s, 2024 470,000 580,050 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 825,000 851,483 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 370,000 353,608 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 185,000 204,107 ITC Holdings Corp. 144A notes 5 7/8s, 2016 270,000 300,845 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 415,327 Kansas Gas and Electric Co. bonds 5.647s, 2021 256,901 273,675 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 385,000 452,339 Narragansett Electric Co. (The) 144A sr. unsec. notes 4.17s, 2042 395,000 355,254 Nevada Power Co. mtge. notes 7 1/8s, 2019 295,000 366,687 Oncor Electric Delivery Co., LLC bank guaranty unsec. sub. notes 4.55s, 2041 435,000 407,100 Oncor Electric Delivery Co., LLC sr. notes 7s, 2022 445,000 546,611 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 418,000 488,545 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 140,000 154,974 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 331,000 366,124 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 145,000 147,690 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 1,285,000 1,403,289 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 656,000 687,980 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 110,000 127,854 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 889,000 1,142,360 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 1,145,000 1,189,125 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 210,000 195,978 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 1,945,000 1,993,625 Total corporate bonds and notes (cost $175,783,776) MORTGAGE-BACKED SECURITIES (1.4%) (a) Principal amount Value Banc of America Commercial Mortgage Trust FRB Ser. 07-4, Class A3, 5.811s, 2051 $896,280 $901,300 Ser. 06-5, Class A3, 5.39s, 2047 1,628,000 1,672,770 FRB Ser. 05-1, Class A4, 5.168s, 2042 1,025,677 1,057,032 Comm Mortgage Trust FRB Ser. 12-LC4, Class C, 5.648s, 2044 1,000,000 1,080,900 Commercial Mortgage Trust Ser. 12-CR1, Class AM, 3.912s, 2045 1,046,000 1,066,224 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 4,652,481 79,783 Ser. T-56, Class 1, IO, zero %, 2043 7,146,713 53,600 Ser. T-56, Class 2, IO, zero %, 2043 6,724,589 21,014 Ser. T-56, Class 3, IO, zero %, 2043 5,637,674 73,994 Federal National Mortgage Association Ser. 01-79, Class BI, IO, 0.313s, 2045 1,460,757 14,379 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 194,241 19 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.924s, 2032 (F) 258,192 128,446 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 163,160 163,160 Ser. 11-GC5, Class XA, IO, 1.73s, 2044 12,079,821 897,021 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 07-C1, Class A3, 5.79s, 2051 515,000 523,369 Ser. 04-LN2, Class A2, 5.115s, 2041 470,183 479,449 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 318,937 321,329 Ser. 99-C1, Class G, 6.41s, 2031 765,731 797,228 Ser. 98-C4, Class H, 5.6s, 2035 1,074,000 1,139,300 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class AS, 4.42s, 2046 507,000 528,548 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.579s, 2049 924,431 927,204 FRB Ser. 07-HQ12, Class A2FX, 5.579s, 2049 1,096,578 1,118,729 Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.526s, 2045 2,000,000 2,007,500 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 516,216 85,176 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,930,362 482,591 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C4, Class XA, IO, 1.884s, 2045 8,453,550 985,870 WF-RBS Commercial Mortgage Trust Ser. 12-C9, Class AS, 3.388s, 2045 695,000 679,376 Total mortgage-backed securities (cost $16,565,520) CONVERTIBLE PREFERRED STOCKS (0.6%) (a) Shares Value PPL Corp. $4.375 cv. pfd. 35,521 $1,875,509 United Technologies Corp. $3.75 cv. pfd. 52,866 3,345,360 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. (R) 45,719 2,531,690 Total convertible preferred stocks (cost $6,941,349) INVESTMENT COMPANIES (0.3%) (a) Shares Value Vanguard MSCI Emerging Markets ETF 78,600 $3,290,982 Total investment companies (cost $3,196,744) MUNICIPAL BONDS AND NOTES (0.2%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $215,000 $282,250 IL State G.O. Bonds 4.421s, 1/1/15 420,000 434,141 4.071s, 1/1/14 1,250,000 1,256,613 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 350,000 429,489 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 275,000 285,406 Total municipal bonds and notes (cost $2,511,444) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.1%) (a) Principal amount Value Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) $350,000 $373,625 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) 450,000 479,580 Total foreign government and agency bonds and notes (cost $797,453) SHORT-TERM INVESTMENTS (9.0%) (a) Shares Value Putnam Short Term Investment Fund 0.07% (AFF) 114,456,958 $114,456,958 Total short-term investments (cost $114,456,958) TOTAL INVESTMENTS Total investments (cost $1,131,435,418) (b) TBA SALE COMMITMENTS OUTSTANDING at 10/31/13 (proceeds receivable $5,219,473) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, November 1, 2043 $3,000,000 11/13/13 $3,160,781 Federal National Mortgage Association, 3 1/2s, November 1, 2043 2,000,000 11/13/13 2,052,344 Total Key to holding's currency abbreviations Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2013 through October 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,265,394,312. (b) The aggregate identified cost on a tax basis is $1,133,969,462, resulting in gross unrealized appreciation and depreciation of $183,564,474 and $11,960,437, respectively, or net unrealized appreciation of $171,604,037. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $115,283,694 $53,332,686 $54,159,422 $21,181 $114,456,958 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $30,083,418 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Basic materials $18,826,850 $— $— Capital goods 34,390,573 2,054,980 — Communication services 20,977,355 — — Conglomerates 20,935,033 — — Consumer cyclicals 77,890,341 — — Consumer staples 62,057,045 — — Energy 90,623,191 — — Financials 176,604,499 — — Health care 125,119,121 — — Technology 78,338,141 — — Transportation 11,806,126 — — Utilities and power 33,252,674 — — Total common stocks — Convertible preferred stocks $3,345,360 $4,407,199 $— Corporate bonds and notes — 187,432,912 — Foreign government and agency bonds and notes 853,205 Investment companies 3,290,982 — — Mortgage-backed securities — 17,285,311 — Municipal bonds and notes — 2,687,899 — U.S. government and agency mortgage obligations — 83,889,610 — U.S. treasury obligations — 135,048,134 — Short-term investments 114,456,958 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 TBA sale commitments — (5,213,125) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. George Putnam Fund of Boston By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 27, 2013
